i




Attachment A
Tamara

From:                               Ben Brieschke <BBrieschke@bop.gov>
Sent:                               Wednesday, March 6,           PM
To:                                 Sally Ybave
Cc:                                 Tamara Mulembo
Subject:                            Re: Subpoena



Yes we will. Please send it to R. Carabajal as his office gets them and tracks them. His e-mail is
Thank you.




Ben Brieschke
Senior Attorney
FCC Tucson
               Rd
Tucson, AZ 85756
(520) 663-5025
>>>       Ybave                         > 3/6/2019 11:56 AM >>>
Hello,

  have a subpoena for an inmate's central file. Would you be willing to accept service by email or fax?

Soledad A. Ybave, CLA
Paralegal
Federal Public Defender
407 W. Congress St., Ste 501
Tucson, AZ 85701
Phone: (520) 879-7500, ext. 7072
Fax: (520)879-7600




 T h i s e-mail contains PRIVILEGED and CONFIDENTIAL information intended only           the use of the addressee(s) named
 above. If you are not the intended recipient of this e-mail, or an authorized employee or agent responsible for
 delivering it to the intended recipient, you are hereby notified that any dissemination or copying of this e-mail is strictly
 prohibited. If you have received this e-mail in error, please notify us by reply e-mail. Thank you for your cooperation.
